Judgment affirmed.  See Opinion and Judgment Entry. [FORD] (CHRISTLEY) (NADER)
TRAFFIC/R.C. 4511.21(A) ASSURED CLEAR DISTANCE:
  A driver is required to operate his or her vehicle so that he or she can stop the vehicle under the prevailing conditions, pursuant to R.C. 4511.21(A).  The existence of snow or ice on a roadway, or the difficulties of driving through a snow storm, do not constitute a legal excuse for a violation of a statute which contains a specific requirement.  The operator of a motor vehicle blinded by lights, fog, mist, or any other atmospheric condition may not be excused for any negligent act or failure to use ordinary care.